1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   SETON FAMILY TRUST
 8   INTERESTS by TRUSTEE
 9   RICHARD A. VAN AUKEN;
10   and RICHARD A. VAN AUKEN,

11          Plaintiff-Appellants,

12 v.                                                           NO. 30,087

13   PETER F. WIRTH, ESQ.; FLETCHER
14   R. CATRON, ESQ., CATRON, CATRON
15   & POTTOW, P.A.; SAWTELL, WIRTH
16   & BIEDSCHEID, P.C.; MICHAEL T.
17   POTTOW, ESQ.; BRYAN P. BIEDSCHEID, ESQ;
18   W. ANTHONY SAWTELL, ESQ; THOMAS B.
19   CATRON, ESQ.; JOHN S. CATRON, ESQ.;
20   KAREN AUBREY, ESQ.; BRIGGS CHENEY, ESQ.;
21   PREBYTERIAN MEDICAL SERVICES FOUNDATION;
22   MARIE HARRISON; and DOES 1 THROUGH 20
23   INCLUSIVE,

24          Defendants-Appellees.

25 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
26 James A. Hall, District Judge

27 Seton Family Trust Interests by Trustee
28 Richard A. Van Auken
29 Santa Fe, NM

30 Pro Se Appellant

31 Law Office of Karen Aubrey
 1 Karen Aubrey
 2 Santa Fe, NM

 3 for Appellee Karen Aubrey

 4 Law Office of Jack Brant, P.C.
 5 John M. Brant
 6 Albuquerque, NM

 7   for Appellees
 8   Catron, Catron and Pottow, P.A.
 9   Sawtell, Wirth & Biedscheid
10   Peter F. Wirth
11   Michael T. Pottow
12   Fletcher R. Catron
13   Bryan P. Biedscheid
14   W. Anthony Sawtell
15   Thomas B. Catron
16   John S. Catron

17                            MEMORANDUM OPINION

18 FRY, Chief Judge.

19         Plaintiffs appeal from an order granting a protective order to Defendant Karen

20 Aubrey. [DS 2] We issued a notice of proposed summary disposition proposing to

21 dismiss the appeal for lack of a final order and mootness. Plaintiffs filed a timely

22 memorandum in support agreeing with our proposed analysis. [MIS 2] Plaintiffs also

23 filed a motion requesting this Court to consolidate this appeal with No. 30,215. [MIO

24 2-3] For the reasons in the notice of proposed disposition, we dismiss this appeal. By

25 separate order, we also deny the motion to consolidate.


                                              2
1     IT IS SO ORDERED.


2
3                           CYNTHIA A. FRY, Chief Judge

4 WE CONCUR:



5
6 ROBERT E. ROBLES, Judge



7
8 LINDA M. VANZI, Judge




                              3